DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/2022 has been entered.


Claim Rejections - 35 USC § 112
Claims 2-12 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the seal layer defines the interior-product storage region and the first closure is established when two confronting portions of the skin layer are brought together and sealed together”. The scope of the claim is indefinite because it is not clear why the skin layer is “sealed” rather than the seal layer. This appears to be a typographical error. For purposes of examination, the claim is interpreted to require “two confronting portions of the seal layer are brought together and sealed together” which is also consistent with the disclosure in the present specification.



Claim Rejections - 35 USC § 103
Claim(s) 2, 12, 15-16, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambliss et al. (US 2006/0246280).
Regarding claims 2 and 12:
Chambliss discloses a multilayer film comprising a sealable outer layer, at least one heat-resistant layer, and a core layer [0003; 0011]. A bag (pouch) can be formed by folding the film so that the sealable outer layer can seal to itself [0025]. Preferably the film comprises two heat-resistant layers surrounding the core layer [0011]. The first heat-resistant layer comprises a polyolefin, including polypropylene [0014]. The first heat-resistant layer comprises a polyolefin, including HDPE [0016]. A five-layered film comprising two core layers is also provided [0010].
The overall film thickness is about 1.5 to 2.0 mils [0011]. The sealable outer layer has a thickness of about 0.255 to 0.300 mils [0013]. The first heat resistant layer has a thickness of about 0.150 to 0.300 mils [0014]. The core layer has a thickness of about 0.615 to 1.00 mils [0015]. The second heat-resistant layer has a thickness of about 0.375 to 0.640 mils [0016]. From these values, relative thicknesses for the layers can be calculated, which are summarized below. To illustrate, the sealable outer layer has a thickness range of about 13% (=0.255/2*100%) to about 20% (=0.300/2.0*100%).
Sealable outer layer: about 13-20%
First heat resistant layer: about 8-20%
Core layer(s): about 41-67%
Second heat resistant layer: about 19-43%
The prior art teaching meets the present claim where the sealable outer layer corresponds to the present seal layer, the first heat resistant layer corresponds to the present puncture-resistant layer, and the second heat resistant layer corresponds to the present skin layer. The examiner considers first heat-resistant layer to be broadly “puncture-resistant” as claimed because the layer contains the same material as presently claimed and the claim sets forth no particular metric and so the films are considered to have at least some puncture resistance, which is encompassed by the claim.
Regarding the presently claimed relative thicknesses, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thicknesses of the layers, including over values within the presently claimed ranges, to provide the desired properties (e.g., sealing properties, heat resistance, stiffness, etc.) as desired for a given end use. Furthermore, the examiner notes the present claim uses inclusive language (“comprising”) and does not require the claimed relative thicknesses to sum to 100%. Therefore, the core layer of Chambliss is encompassed by the present claim.
Regarding claims 15-16:
The examiner submits film has a seal strength within the claimed range because Chambliss teaches the use of seal layers as used in the present invention. For example, Chambliss teaches the sealable outer layer includes about 66% by weight of an ethylene-methacrylic acid copolymer ionomer having a partial zinc salt, about 30% by weight of an ethylene-methacrylic acid copolymer ionomer having a partial sodium salt, and about 4% by weight of an ethylene-methacrylic acid carrier resin having about 10% slip additive and 5% anti-blocking additive contained therein [0012].
Regarding claims 22-23:
As mentioned, Chambliss teaches the sealable outer layer has a thickness of about 0.255 to 0.300 mils [0013] and the first heat resistant layer has a thickness of about 0.150 to 0.300 mils [0014]. The sum of the upper limits of both layers is about 0.600 mils, which is considered to be within the scope of the presently claimed lower limit of “about 0.8 mils”.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the two layers, including values within the presently claimed range, to provide the desired dimensions and properties (e.g., sealing and/or heat resistance properties) desired for a given end use.



Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambliss et al. (US 2006/0246280) in view of Kaschel (US 6,582,828).
Regarding claims 7-9:
Chambliss discloses a pouch comprising a multilayer film as previously explained. Chambliss teaches the use of a blend of HDPE and LLDPE in the second heat-resistant layer (skin layer) [0016]. An example uses a blend of 89% HDPE and 11% LLDPE [0027; 0029].
Chambliss is silent with regard to the use of metallocene LLDPE (i.e., mLLDPE).
Such polymers were known in the art. For example, Kaschel discloses thermoformable films for packaging (col 1 ln 7+). The films comprise polyolefins, including LLDPE (col 1 ln 27+). The polyolefins can be polymerized using metallocene catalysts, which has the benefit of providing a narrow distribution of the molecular weight compared to other methods (col 2 ln 19+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use mLLDPE as the LLDPE of Chambliss for its known improved narrow distribution of molecular weight.


Claim(s) 2-10, 12, 15-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 2012/0100356).
Regarding claims 2 and 12:
Ohlsson discloses multilayer blown films made from polyolefins that are useful for packaging, including bags (pouches) [0002; 0072-0073]. The bags are formed by sealing the skin layer of the film to itself [0025; 0071-0072].
The film comprises two skin layers on a pair of intermediate sublayers on either side of a core sublayer [0013; 0016]. One or more of the intermediate sublayers and core sublayer can comprise polypropylene to improve toughness [0021; 0045; 0124]. The examiner considers such layers that contain polypropylene to be broadly “puncture-resistant” as claimed because the layer contains the same material as presently claimed and the claim sets forth no particular metric and so the films are considered to have at least some puncture resistance, which is encompassed by the claim.
Ohlsson teaches the skin layers themselves can comprise HDPE [0019]. Additionally, or alternatively, one or more of the intermediate sublayers can comprise HDPE, in which case they are considered to be skin/seal sublayers [0015].
The intermediate sublayers are about 1 to about 2 times as thick as one of the skin layers and the core sublayer(s) is from about 1 to about 6 times as thick as one of the intermediate sublayers [0017]. These ratios result in relative thicknesses that overlap with the presently claimed ranges under various interpretations of the prior art disclosure. For example, a skin layer and an intermediate sublayer can be considered to be a first skin sublayer and a second skin sublayer, or an intermediate sublayer and a core sublayer can be considered to be a first puncture resistant sublayer and a second puncture resistant sublayer. Furthermore, the examiner notes the present claim uses inclusive language (“comprising”) and does not require the claimed relative thicknesses to sum to 100%. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thicknesses of the layers, including over values within the presently claimed ranges, to provide the desired properties (e.g., sealing properties, heat resistance, toughness, etc.) as desired for a given end use.
Regarding claim 3:
Ohlsson teaches the skin layers themselves can comprise HDPE [0019]. Additionally, or alternatively, one or more of the intermediate sublayers can comprise HDPE, in which case they are considered to be skin/seal sublayers [0015]. Additionally, one or more of the intermediate sublayers can comprise LLDPE, which is considered to be a first puncture-resistant sublayer [0047; 0059].
Regarding claims 4-6:
As discussed in the rejection of claim 2, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thicknesses of the layers, including over values within the presently claimed ranges, to provide the desired properties (e.g., sealing properties, heat resistance, toughness, etc.) as desired for a given end use.
Regarding claim 7:
One or more of the intermediate sublayers can comprise mLLDPE, in which case they are considered to be skin sublayers [0015].
Regarding claims 8-9:
Ohlsson teaches the intermediate sublayers can comprise 0.1-99.9% of HDPE and 0.1-99.9% of mLLDPE, by weight [0047]. HDPE provides improved toughness properties [0122]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of HDPE and mLLDPE, including amounts within the presently claimed ranges, to provide the toughness and other properties desired for a given end use.
Regarding claim 10:
One or more of the intermediate sublayers can comprise HDPE, in which case they are considered to be seal sublayers [0015]. Ohlsson teaches the intermediate sublayers can comprise 0.1-99.9% of HDPE [0047]. HDPE provides improved toughness properties [0122]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of HDPE, including amounts within the presently claimed range, to provide the toughness and other properties desired for a given end use.
Regarding claims 15-16:
The examiner submits the film has a seal strength within the claimed range because Ohlsson teaches the use of seal layers as presently claimed (see rejections of claims 17-18 below).
Regarding claim 17:
Ohlsson discloses multilayer blown films as previously explained. One or more of the intermediate sublayers can comprise HDPE, in which case they are considered to be seal sublayers [0015]. The skin (seal) layer can comprise “differentiated polyethylene (DPE)” including zinc or sodium neutralized ethylene acrylic acid copolymers (i.e., ionomers) [0044].
Regarding claim 18:
Ohlsson discloses the use of up to 95% by weight of the DPE, i.e., the zinc neutralized ionomer [0018; 0044]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of ionomer, including over values presently claimed, to provide a skin layer within the scope of Ohlsson’s teaching and thereby arrive at the claimed invention.
Regarding claims 22-23:
Ohlsson discloses the skin layers can each have a thickness of about 0.08-1.6 mils and the overall thickness of the film can be about 0.8-16 mils [0017]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of a skin layer (which corresponds to the present seal layer) and any of the intermediate sublayer(s) and/or core sublayer(s) that correspond to the present puncture-resistant layer, including over values within the presently claimed ranges, to provide the properties (e.g., sealing properties, toughness, etc.) and dimensions as desired for a given end use.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 2012/0100356) in view of Beer (US 6,355,732).
Regarding claim 11:
Ohlsson discloses multilayer blown films and bags as previously explained. One or more of the intermediate sublayers can comprise 0.1-99.9% of HDPE and 0.1-99.9% of LLDPE, by weight [0047]. HDPE provides improved toughness properties [0122]. Ohlsson further teaches the use of graft-modified polymers as adhesion materials [0062].
Ohlsson is silent with regard to the use of anhydride-modified LLDPE.
This polymer was known as an adhesion promoter. For example, Beer discloses packages with seals (abstract; col 1 ln 5+). Anhydride-modified LLDPE is useful as a blend material for improved adhesion with an outer seal layer (col 5 ln 26+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use anhydride-modified LLDPE in the intermediate layer of Ohlsson to improve the adhesion of the layer. Furthermore, before the effective filing date of the claimed invention, it would .


Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 2012/0100356) in view of Chambliss et al. (US 2006/0246280).
Regarding claims 19-21:
Ohlsson discloses multilayer blown films and bags as previously explained. The skin (seal) layer can comprise “differentiated polyethylene (DPE)” including zinc or sodium neutralized ethylene acrylic acid copolymers [0044].
Ohlsson is silent with regard to the use of two ionomers as claimed.
Such layers were known in the art. Chambliss discloses a multilayer film comprising a sealable outer layer, at least one heat-resistant layer, and a core layer [0003; 0011]. The sealable outer layer includes about 66% by weight of an ethylene-methacrylic acid copolymer ionomer having a partial zinc salt, about 30% by weight of an ethylene-methacrylic acid copolymer ionomer having a partial sodium salt, and about 4% by weight of an ethylene-methacrylic acid carrier resin having about 10% slip additive and 5% anti-blocking additive contained therein [0012]. Also see examples [0027; 0029].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of ionomers as taught by Chambliss to provide seal properties to the film of Ohlsson.


Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.

The examiner previously responded to Applicant’s arguments in the Advisory Action mailed 2/4/2022, which incorporated herein by reference.

As noted previously, Applicant’s amendments overcome the claim objections and the rejection of claim 17 under 35 USC 112(b). Additionally, the previous rejections under 35 USC 112(a) were withdrawn for the reasons provided in the Advisory Action.

Applicant argues Chambliss discloses a sealable outer layer and so cannot teach a package wherein the seal layer defines the inside of the formed package (p7).
The examiner respectfully disagrees. Although Chambliss discloses a film having a sealable “outer” layer, the reference does not disclose that this “outer” refers to the final placement of the layer in its disclosed bag. Instead, the reference teaches the bag (i.e., pouch) is formed by folding the film back on itself [0025], which indicates the sealable layer forms in the inside of the bag. The examiner submits “outer” appears to refer to the relationship of the sealable layer relative to the core layer. Therefore, the examiner maintains the rejection.

Applicant argues Ohlsson is silent with regard to forming a package where the seal layer defines the inter-product storage region (p8).
The examiner respectfully disagrees. As noted in the rejections, Ohlsson discloses multilayer blown films made from polyolefins that are useful for packaging, including bags (pouches) [0002; 0072-0073]. The film comprises two skin layers on a pair of intermediate sublayers on either side of a core sublayer [0013; 0016]. The bags are formed by sealing the skin layer of the film to itself [0025; 0071-0072]. Such a bag would then provide a product storage region wherein one of the skin layers (corresponding to the present seal layer) would define the region. Therefore, the examiner maintains the rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su (US 2007/0215610) discloses multilayer packaging films comprising a heat sealable layer, a core layer, and a skin layer [abstract; 0012]. The core comprises polypropylene [0042]. The skin layer comprises HDPE [0045].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787